Citation Nr: 1724799	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  06-05 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent for service-connected bilateral athlete's foot.

2.  Whether the reduction of the disability rating for the service-connected bilateral athlete's foot from 30 percent to 10 percent, effective December 1, 2004, was proper.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active service from October 1966 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2004 and September 2004 rating decisions by the Department of Veterans Affairs (VA), Regional Office (RO), in Houston, Texas.  

In May 2010, the Veteran and his spouse testified at a Board hearing before the undersigned; a transcript of that hearing is associated with the claims file.

This case was initially before the Board in September 2010, at which time the Board denied service connection for a lumbar spine disorder, and denied increased disability ratings for the service-connected left ankle, right ankle, tarsal tunnel and nerve entrapment of the right ankle, and bilateral pes planus disabilities.  The Board considers those issues to be final, and they will no longer be addressed in this decision.  

The Board also remanded the claims for an increased disability rating for the service-connected athlete's foot and for a TDIU for additional development in September 2010, and again in September 2012.  Those issues have been returned to the Board at this time for further appellate review.  

As a final initial matter, the Board remanded the propriety of the reduction claim for 
the Veteran's bilateral athlete's foot disability for issuance of a statement of the case under Manlincon v. West, 12 Vet. App. 238 (1999) in the September 2012 remand.  Although a substantive appeal (VA Form 9) has not been received as to that issue, the Board will also discuss that issue further in the REMAND section of this decision. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Initially, with regard to the reduction claim on appeal, in September 2012, the Board requested that a Statement of the Case be issued to the Veteran.  The AOJ issued a Statement of the Case in September 2014, however, in August 2015, it was returned to VA as undeliverable.  The Board, therefore, finds that a remand is necessary in order for the AOJ to contact the Veteran in an effort to clarify his mailing address information and to resend the Statement of the Case to him.

Turning to the increased disability rating claim for the Veteran's service-connected athlete's foot, in the September 2012 Remand, the Board requested that, after a letter was sent to the Veteran containing proper notice-which was accomplished in October 2012 and April 2014-that the AOJ readjudicate the claim in a Supplemental Statement of the Case.  However, the AOJ issued a Supplemental Statement of the Case in January 2015 which only addressed the TDIU issue.  Consequently, the increased disability rating claim is remanded in order for the AOJ to readjudicate the claim as previously instructed, and to ensure compliance with the Board's previous remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

The TDIU claim is also remanded as intertwined with the increased disability rating claim for the Veteran's service-connected athlete's foot.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).
Notwithstanding the above, the Veteran's last VA examination of his athlete's foot disability appears to have been in October 2010.  Therefore, the Board finds that a new VA examination of the Veteran's athlete's foot disability should be afforded in order to facilitate timely resolution of the issue on its return to the Board.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a Veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

Finally, the Board has reviewed the entire claims file and notes that the Veteran is in receipt of Social Security Administration disability benefits and has also participated in VA's Vocational Rehabilitation services.  Those records are not in the claims file, and it does not appear that any attempts to obtain those records have been made.  Consequently, a remand is necessary in order to obtain those records, as well as any outstanding VA treatment records.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992); Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall contact the Veteran and his representative in order to attempt to clarify his mailing address.  All efforts to clarify the Veteran's mailing address must be documented in a memorandum associated with the claims file.  If clarification produces a new mailing address, the AOJ should resend the September 2014 Statement of the Case to the Veteran.

2.  The AOJ shall obtain from the Social Security Administration, or other state agency administering disability benefits, the records pertinent to the Veteran's claim for disability benefits as well as the medical records relied upon in considering that claim.  Any negative search should be noted in the record and communicated to the Veteran.  Additionally, in the event of a negative search, if it is determined that additional research requests would be futile, then a memorandum of unavailability should be drafted and added to the record.

3.  The AOJ shall obtain any and all VA treatment records from the Houston VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

4.  The AOJ shall obtain all of the Veteran's VA Vocational Rehabilitation and Vocational Counseling records and associate those documents with the claims file.  In the event of a negative search, if it is determined that additional research requests would be futile, then a memorandum of unavailability should be drafted and added to the record.

5.  The AOJ shall schedule the Veteran for a VA examination in order to determine the current severity of his bilateral athlete's foot disability.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  

After examination of the Veteran and review of the claims file, the examiner should discuss the percentage of total body area covered and exposed body area covered by the Veteran's athlete's foot disability.  Additionally, the examiner should state what types of treatment he uses for his athlete's foot disability, to include whether he requires systemic therapy such as corticosteroids or immunosuppressive drugs to treat his athlete's foot, and if so whether such use is intermittent, requires 6 weeks or more but not constant use, or constant or near-constant use throughout the last 12 months.

The examiner should discuss the Veteran's lay statements regarding the symptomatology associated with his skin condition, including the severity of that disability during flare-up, as appropriate.  

Finally, the examiner should comment on the functional impairment of the Veteran's athlete's foot disability, particularly on his occupational functioning.  The examiner should, for instance, describe the limitations and restrictions imposed by his service-connected impairments on such work activities as interacting with customers/coworkers and using technology, plus other such work activities as sitting, standing, walking, lifting, carrying, pushing, and pulling for up to eight hours per day.  The examiner is asked to identify, to the extent possible, the date on which any change in degree of impairment first occurred.  All findings should be reported in detail and all opinions must be accompanied by a clear rationale.  

6.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative shall be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before the case is returned to the Board.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016). 

